NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 20 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 CARLOS HUMBERTO DE LA ROCA,                     No.    13-71424

                  Petitioner,                    Agency No. A092-294-108

   v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Carlos Humberto de la Roca, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006), and we deny the petition for review.

      Even if credible, substantial evidence supports the BIA’s determination that

de la Roca failed to establish past persecution or a fear of future persecution on

account of a protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740

(9th Cir. 2009) (the REAL ID Act “requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”). We reject de la Roca’s

contention that the agency inadequately addressed his claim. Thus, de la Roca’s

asylum and withholding of removal claims fail. See Zetino v. Holder, 622 F.3d

1007, 1015-16 (9th Cir. 2010).

      Finally, substantial evidence also supports the BIA’s denial of de la Roca’s

CAT claim because the record does not compel a finding that it is more likely than

not he would be tortured by the government or with its consent or acquiescence

upon his return to Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th

Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                    13-71424